 OWENS-PARKS LUMBER CO.131OWENS-PARKS LUMBER CO. (S. S. LUMBERLADY)andMARINE COOKS AND STEWARDS, SEAFARERS INTER-NATIONAL UNION, AFL, PetitionerandNATIONAL UNIONOr MARINE COOKS AND STEWARDS, INDEPENDENT.Case No. 21-RC-3114. November 20, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issued bytheBoard on August 31, 1953,1 an election by secret ballotwas held on September 14, 1953, under the supervision of theRegional Director for the Twenty-first Region, among theemployees on the Employer's sea schooner, S. S. LumberLady, in the unit found appropriate in the Decision. After theelection, the parties received a tally of ballots, which showedthat, of approximately 3 eligible voters, 4 valid ballots werecast,ofwhich 2 were for the Petitioner and none for theIntervenor.There were 2 challenged ballots, but no voidballots.All the parties signed the certification of conduct ofelection and the tally of ballots.Because onSeptember 21, 1953, the Intervenor filed timelyobjections to the conduct of and to conduct affecting the resultsof the election and the challenged ballots were sufficient innumber to affect the results of the election, the Regional Di-rector, in accordance with the Board's Rules and Regulations,conducted an investigation and thereafter, on October 8, 1953,issued and duly served upon the parties his report on challengedballots and objections to conduct affecting the results of theelection. In this report the Regional Director recommendedthat: (1) The challenges to the ballots ofBennieL. Thompsonand Alvia York be sustained; (2) the objection concerning theEmployer's observer Harry E. Dotson be sustained; and (3)-theremainder of the objections be overruled. On October 16,1953, the Petitioner filed a timely exception to the RegionalDirector's reportconcerningthe finding about Dotson. TheIntervenor filed no exceptions. As there were no exceptionsto the recommendations on the challenges, we will sustain thechallenges.The objection with regard to Dotson was based on the claimthat he was a supervisor and as such ineligibleto act as anelection observer. The Regional Director reported, on thebasis of his investigation, that Dotson was a supervisor, incharge of the accounting department at the Employer's officesinLos Angeles, and that he was therefore ineligible to actas observer.In its exceptions, the Petitioner set forth alleged facts tosupport itsassertionthat Dotson was not a supervisor andfurther contended that the designation of Dotsonas anobserver'Not reported in printed volumes of Board decisions.107 NLRB No. 44. 13 2DECISIONSOF NATIONALLABOR RELATIONS BOARDcould not have interfered with, or have influenced, the resultsof the election.Assuming, without deciding, that Dotson was a supervisor,we believe that the designation of Dotson as an observer, inthe circumstances of this case, was noprejudicialto the Inter-venor. The policy underlying the Board's rule against the useof supervisors as election observers is that their presence atthe polls may unduly influence employees to cast a no-unionvote.However, none of the two valid votes in the instant casewere cast for no union. Nor is there any basis for inferringthat, in acting as an observer, Dotson influenced the employeesto vote for one union in preference to another.In view of the foregoing, we find that the objections filed bythe Intervenor do not raise substantial or materialissues.Accordingly, as the Petitioner has received a majority of thevalid votes cast, we shall certify it as the bargaining repre-sentative of the employees in the unit heretofore found appro-priate.IThe Board certified the Marine Cooks andStewards, Sea-farers International Union, AFL, as the designated collective-bargaining representative of all stewards department employeeson the Employer's sea schooner, S. S. Lumber Lady, excludingguards and the cook-steward and other supervisors as definedin the Act.]Member' Murdock took no part in the consideration of theabove Supplemental Decision and Certification of Representa-tive s.HELMS MOTOR EXPRESS, INC.1andINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, AFL, LOCAL391,Petitioner.Cases Nos. 11-RC-551, 11-RC-552, 11-RC-553, 11-RC-554, 11-RC-555, and 11-RC-556. November20, 1953DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeLouis Perloff, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicialerror and arehereby affirmed.Upon the entire record in this case, the Board finds:1.TheEmployer, a North Carolinacorporation, is acertifiedmotor vehicle common carrier of general com-'The nameof the Employer appears as amended at the hearing.107 NLRB No. 32.